Exhibit 10.14

 

 

Targa Resources Corp.

2010 Stock Incentive Plan

Restricted Stock Unit Agreement

Grantee:

______________

Date of Grant:

______________

Number of Restricted Stock Units Granted:

______________

 

1.Grant of Restricted Stock Units.  I am pleased to inform you that you have
been granted the above number of Restricted Stock Units with respect to the
common stock, par value $0.001 per share (“Common Stock”), of Targa Resources
Corp., a Delaware corporation (the “Company”), under the Targa Resources Corp.
2010 Stock Incentive Plan (the “Plan”).  Each Restricted Stock Unit awarded
hereby represents the right to receive one share of Common Stock subject to the
terms and conditions of this Restricted Stock Unit Agreement (this
“Agreement”).  Each Restricted Stock Unit also includes a tandem dividend
equivalent right (“DER”), which is a right to receive an amount equal to the
cash dividends made with respect to a share of Common Stock during the period
the Restricted Stock Units are outstanding, as described in Section 4.  This
award of Restricted Stock Units constitutes a “Phantom Stock Award” under the
Plan and shall be subject to all of the terms and provisions of the Plan,
including future amendments thereto, if any, pursuant to the terms thereof.  

2.Forfeiture Restrictions and Vesting.  

a.The Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, or otherwise transferred, encumbered, or disposed of, and in the
event of termination of your employment with the Company and its Affiliates
(collectively, the “Company Group”) (as determined in accordance with Section 5
hereof) for any reason other than death or Disability, or a Change in Control
Termination, you shall, for no consideration, forfeit to the Company all
Restricted Stock Units to the extent then subject to the Forfeiture
Restrictions.  The prohibition against transfer and the obligation to forfeit
and surrender Restricted Stock Units to the Company upon termination of
employment as provided in this Section 2(a) are herein referred to as the
“Forfeiture Restrictions.”  The Forfeiture Restrictions shall be binding upon
and enforceable against any transferee of Restricted Stock Units.  

For purposes of this Agreement, the following terms shall be defined below:

(i)“Cause” shall include any of the following events: (A) your gross negligence
or willful misconduct in the performance of your duties; (B) your conviction of
a felony or other crime involving moral turpitude; (C) your willful refusal,
after 15 days’ written notice from the Chief Executive Officer or President of
the Company, to perform the material lawful duties or responsibilities required
of you; (D) your willful and material

 

--------------------------------------------------------------------------------

 

 

breach of any corporate policy or code of conduct; or (E) your willfully
engaging in conduct that is known or should be known to be materially injurious
to the Company or any of its subsidiaries.

(ii) “Disability” shall mean a disability that entitles you to disability
benefits under the Company’s long-term disability plan (or that would entitle
you to disability benefits under the Company’s long-term disability plan if you
were an active employee).

(iii)“Good Reason” shall be defined as any of the following: (A) a material
diminution in your base compensation; (B) a material diminution in your
authority, duties or responsibilities; or (C) a material change in the
geographical location at which you must perform services.  In order to terminate
employment for Good Reason, you must, within 90 days of the initial existence of
the circumstances constituting Good Reason, notify the Company in writing of the
existence of such circumstances, and the Company shall then have 30 days to
remedy the circumstances.  If the circumstances have not been fully remedied by
the Company, you shall have 60 days following the end of such 30-day period to
exercise the right to terminate for Good Reason. The initial existence of the
circumstances constituting Good Reason shall be conclusively deemed to have
occurred on the date of any written notice to the Company concerning such
circumstances.  If you do not timely notify the Company in writing of the
existence of the circumstances constituting Good Reason, the right to terminate
for Good Reason shall lapse and be deemed waived, and you shall not thereafter
have the right to terminate for Good Reason unless further circumstances occur
which themselves give rise to a right to terminate for Good Reason.

b.Provided that you have been continuously employed by the Company Group (as
determined in accordance with Section 5 hereof) from the Date of Grant through
the Lapse Date set forth in the following schedule, the Forfeiture Restrictions
shall lapse, and the Restricted Stock Units will vest, with respect to a
percentage of the Restricted Stock Units determined in accordance with the
following schedule:  

Percentage of Total Number

of RSUs as to Which

Lapse (Vesting) DateForfeiture Restrictions Lapse

 

1st Anniversary of Date of Grant0%

2nd Anniversary of Date of Grant0%

3rd Anniversary of Date of Grant100%

 

Notwithstanding the schedule set forth above, (i) if your employment with the
Company Group (as determined in accordance with Section 5 hereof) is terminated
by reason of death or Disability, then the Forfeiture Restrictions shall lapse
with respect to 100% of the Restricted Stock Units effective as of the date of
such termination of employment, and (ii) if your employment with the Company
Group (as determined in accordance with Section 5 hereof) is terminated by the
Company without Cause, or by you for Good Reason, in either case within the
18-month period immediately following a Change in Control (a

 

-2-

 

--------------------------------------------------------------------------------

 

 

“Change in Control Termination”), then the Forfeiture Restrictions shall lapse
with respect to 100% of the Restricted Stock Units on the date upon which such
Change in Control Termination occurs; provided, however, notwithstanding the
foregoing, if you are considered to be in the employment of the Company Group by
reason of Retirement as of the date upon which a Change in Control occurs, then
the Forfeiture Restrictions shall lapse with respect to 100% of the Restricted
Stock Units on the date upon which such Change in Control occurs.  Any
Restricted Stock Units with respect to which the Forfeiture Restrictions do not
lapse in accordance with the preceding provisions of this Section 2(b) (and any
associated unvested DERs) shall be forfeited to the Company for no consideration
as of the date of the termination of your employment with the Company Group.

3.

Payments.  Subject to Section 12 hereof, as soon as reasonably practicable after
the lapse of the Forfeiture Restrictions with respect to the specified number of
Restricted Stock Units as provided in Section 2(b) hereof (but in no event later
than the end of the calendar year in which the Forfeiture Restrictions so
lapse), the Company shall deliver to you with respect to each such Restricted
Stock Unit one share of the Common Stock.  Notwithstanding the foregoing and in
accordance with applicable provisions of the Plan, in the case of vesting in
connection with termination of your employment due to Disability or a Change in
Control Termination, the payment described in this Section 3 shall be made as
soon as reasonably practicable (but no later than 60 days) following, the date
of your “separation from service” (within the meaning of Code Section 409A) with
the Company Group; provided, that, if you are a “specified employee” (within the
meaning of Code Section 409A), such payment shall instead be made on the date
that is 6 months and 1 day following your separation from service or, if
earlier, on the date of your death. The Company shall deliver the shares of
Common Stock in electronic, book-entry form, with such legends or restrictions
thereon as the Committee may determine to be necessary or advisable in order to
comply with applicable securities laws.  You hereby agree to complete and sign
any documents and take any additional action that the Company may request to
enable it to deliver shares of Common Stock on your behalf.

4.Dividend Equivalents.   In the event the Company declares and pays a dividend
in respect of its Common Stock and, on the record date for such dividend, you
hold Restricted Stock Units granted pursuant to this Agreement that have not
been settled in accordance with Section 3 hereof, the Company shall credit DERs
to an account maintained by the Company for your benefit in an amount equal to
the cash dividends you would have received if you were the holder of record, as
of such record date, of the number of shares of Common Stock related to the
portion of the Restricted Stock Units that have not been settled or forfeited as
of such record date.  Such account is intended to constitute an “unfunded”
account, and neither this Section 4 nor any action taken pursuant to or in
accordance with this Section 4 shall be construed to create a trust of any
kind.  DER amounts credited to such account with respect to Restricted Stock
Units that vest in accordance with Section 2(b) above will become vested DERs
and will be paid to you in cash at the applicable payment time described in
Section 3 above with respect to such Restricted Stock Units.  You shall not be
entitled to receive any interest with respect to the timing of payment of
DERs.  In the event all or any portion of the Restricted Stock Units granted
hereby fail to become vested under Section 2(b), the unvested DERs accumulated
in your account with respect to such Restricted Stock Units shall be forfeited
to the Company.    

 

-3-

 

--------------------------------------------------------------------------------

 

 

5.Employment Relationship.  For purposes of this Agreement, you shall be
considered to be in the employment of the Company Group as long as (a) you
remain an employee of either the Company or an Affiliate, or (b) (i) you remain
a Consultant to either the Company or an Affiliate or (ii) you are deemed to
have satisfied the requirements for Retirement (defined below).  Nothing in the
adoption of the Plan, nor the award of the Restricted Stock Units thereunder
pursuant to this Agreement, shall confer upon you the right to continued
employment by or service with the Company Group or affect in any way the right
of the Company Group to terminate such employment or service at any
time.  Unless otherwise provided in a written employment or consulting agreement
or by applicable law, your employment by or service with the Company Group shall
be on an at-will basis, and the employment or service relationship may be
terminated at any time by either you or the Company Group for any reason
whatsoever, with or without cause or notice.  Any question as to whether and
when there has been a termination of such employment or service, the cause of
such termination, or your eligibility for Retirement shall be determined by the
Committee or its delegate (the delegate may include the Chief Executive Officer
for participants who are not subject to section 16 of the Exchange Act, in which
case references to the “Committee” shall mean the Chief Executive Officer), in
its sole discretion and its determination shall be final. You may be deemed
eligible for “Retirement” if each of the following conditions are satisfied:

(A) your separation from service is due to a normal retirement from your career;

(B) you provide written notice to the Company of your intent to retire at least
twelve (12) full calendar months prior to your separation from service pursuant
to a normal retirement; provided, however, that such notice may be waived or
shortened by the Committee;

(C) you have provided at least seven (7) years of continuous service to one or
more members of the Company Group immediately prior to your separation from
service pursuant to a normal retirement;

(D) you are in “good standing” as determined by the Committee at the time of
your separation from service pursuant to a normal retirement; and

(E)  you have not accepted other employment with, or will be providing services
to, any competitor of the Company, or any other organization if the employment
or services to be provided thereto are in a substantially similar capacity,
role, or function as has been provided to the Company or its Affiliates;
however, permitted exceptions include employment or services such as becoming a
board member of another entity that is not a competitor of the Company, teaching
positions, services provided to non-profit organizations, retail positions or
other employment or service that the Committee determines will not alter your
normal retirement status with the Company.

Notwithstanding anything to the contrary above, the Committee shall retain the
authority to determine whether your separation from service meets the conditions
for a Retirement set forth above. The Committee’s determination that you have
met the requirements for a Retirement may be revoked at any time following your
separation from service if the Committee determines that your retirement status
has changed or was determined based upon incorrect information.

 

-4-

 

--------------------------------------------------------------------------------

 

 

6.

Corporate Acts.  The existence of the Restricted Stock Units shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization, or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange, or other
disposition of all or any part of its assets or business, or any other corporate
act or proceeding.  

7.

Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Grantee, such notices or
communications shall be effectively delivered if hand delivered to you at your
principal place of employment or if sent by registered or certified mail to you
at the last address you have filed with the Company.  In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.

8.

Nontransferability of Agreement.  This Agreement may not be transferred,
assigned, encumbered or pledged by you in any manner otherwise than by will or
by the laws of descent or distribution.  The terms of the Plan and this
Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

9.

Entire Agreement; Governing Law.  The Plan is incorporated herein by
reference.  The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in this Agreement, supersede in their entirety all prior undertakings
and agreements between you and any member of the Company Group with respect to
the same.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the State of Delaware.

10.

Binding Effect; Survival.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
you.  The provisions of Section 14 shall survive the lapse of the Forfeiture
Restrictions without forfeiture.

11.

No Rights as Shareholder.  The Restricted Stock Units represent an unsecured and
unfunded right to receive a payment in shares of Common Stock and associated
DERs, which right is subject to the terms, conditions, and restrictions set
forth in this Agreement and the Plan.  Accordingly, you shall have no rights as
a shareholder of the Company, including, without limitation, voting rights or
the right to receive dividends and distributions as a shareholder, with respect
to the shares of Common Stock subject to the Restricted Stock Units, unless and
until such shares of Common Stock (if any) are delivered to you as provided
herein.

12.

Withholding of Tax.  To the extent that the receipt of the Restricted Stock
Units (or any DERs related thereto) or the lapse of any Forfeiture Restrictions
results in the receipt of compensation by you with respect to which any member
of the Company Group has a tax withholding obligation pursuant to applicable
law, the Company or Affiliate shall withhold from the cash and from the shares
of Common Stock otherwise to be delivered to you, that amount of cash and that
number of shares of Common Stock having a Fair Market Value equal to the
Company’s or Affiliate’s tax withholding obligations with respect to such cash
and shares of Common Stock, respectively, unless you deliver to the Company or
Affiliate (as applicable) at the time such cash or shares of Common Stock are
delivered to you, such amount of money as the

 

-5-

 

--------------------------------------------------------------------------------

 

 

Company or Affiliate may require to meet such tax withholding obligations.  No
payments with respect to Restricted Stock Units or DERs shall be made pursuant
to this Agreement until the applicable tax withholding requirements with respect
to such event have been satisfied in full.  The Company is making no
representation or warranty as to the tax consequences that may result from the
receipt of the Restricted Stock Units, the treatment of DERs, the lapse of any
Forfeiture Restrictions, or the forfeiture of any Restricted Stock Units
pursuant to the Forfeiture Restrictions.

13.

Amendments.  This Agreement may be modified only by a written agreement signed
by you and an authorized person on behalf of the Company who is expressly
authorized to execute such document; provided, however, notwithstanding the
foregoing, the Company may make any change to this Agreement without your
consent if such change is not materially adverse to your rights under this
Agreement.

14.

Clawback.  Notwithstanding any provisions in the Plan and this Agreement to the
contrary, any portion of the payments and benefits provided under this Agreement
or pursuant to the sale of any shares of Common Stock issued hereunder shall be
subject to any clawback or other recovery by the Company to the extent necessary
to comply with applicable law, including without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
Securities and Exchange Act rule.

15.

Section 409A Compliance.  Notwithstanding any provision of this Agreement to the
contrary, all provisions of this Agreement are intended to comply with Section
409A of the Code, and the applicable Treasury regulations and administrative
guidance issued thereunder (collectively, “Section 409A”), or an exemption
therefrom, and shall be interpreted, construed and administered in accordance
with such intent.  Any payments under this Agreement that may be excluded from
Section 409A (due to qualifying as a short-term deferral or otherwise) shall be
excluded from Section 409A to the maximum extent possible. No payment shall be
made under this Agreement if such payment would give rise to taxation under
Section 409A to any person, and any amount payable under such provision shall be
paid on the earliest date permitted with respect to such provision by Section
409A and not before such date.  Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
are exempt from, or compliant with, Section 409A and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A.

16.

Plan Controls.  By accepting this grant, you agree that the Restricted Stock
Units and DERs are granted under and governed by the terms and conditions of the
Plan and this Agreement.  In the event of any conflict between the Plan and this
Agreement, the terms of the Plan shall control.  Unless otherwise defined
herein, capitalized terms used and defined in the Plan shall have the same
defined meanings in this Agreement.




 

-6-

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, as of the date first above written.

 

TARGA RESOURCES CORP.

 

 

 

By:____________________________________

Name:  Joe Bob Perkins

Title:  Chief Executive Officer

 

 

 

 

 

 

 

 

 



 

-7-

 